MILLS, Judge.
Williams seeks review of the trial court’s order denying his motion for postconviction relief pursuant to Rule 3.850, Florida Rules of Criminal Procedure. We affirm.
Three of the points raised by Williams are without merit because they have previously been raised on direct appeal. Williams v. State, 422 So.2d 847 (Fla. 1st DCA 1982).
In his remaining point, Williams argues that he was denied effective assistance of counsel. We find that these allegations fall short of the requirements for showing ineffective assistance of counsel as set forth in Knight v. State, 394 So.2d 997 (Fla.1981).
AFFIRMED.
SHIVERS and BOOTH, JJ., concur.